Citation Nr: 1026413	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida.


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for a scar on 
the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from October 
1965 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2008 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which granted 
the Veteran's claim for service connection for PTSD and assigned 
a 30 percent disability rating retroactively effective from 
August 1, 2007, the date of receipt of his claim.  In that same 
decision, the RO also granted his claim for service connection 
for residuals of a scar on his left hand and assigned an initial 
0 percent (i.e., noncompensable) disability rating also 
retroactively effective from August 1, 2007.  His appeal is for 
higher initial ratings for these disabilities.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the effective 
date of his award when his disability may have been more severe 
than at others).


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity.

2.  The Veteran's left hand scar is superficial, stable, and 
measures less than 39 square centimeters.  There is no objective 
indication the scar is painful or tender or that it causes any 
associated limitation of motion or function.




CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent initial rating 
for the PTSD, though no greater rating.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2009).


2.  The criteria are not met, however, for an initial compensable 
rating for the scar on the left hand.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10; 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2008); 4.118, Diagnostic Codes 
7801, 7802, 7804, 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  The Supreme Court rejected the notion that all VA 
notice errors are presumptively prejudicial.  

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  

The Veterans Court further held in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), that for an increased-compensation claim, 38 
U.S.C. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009) the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding.  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2007 
and in March and July 2008.  The letters informed him of the 
evidence required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that these letters complied with Dingess by discussing 
the downstream disability rating and effective date elements of 
the claims - keeping in mind his claims initially arose in the 
context of him trying to establish his underlying entitlement to 
service connection, since granted.  In cases, as here, where 
increased-rating claims arose in another context - namely, the 
Veteran trying to establish his underlying entitlement to service 
connection, and the claims were subsequently granted and he has 
appealed a downstream issue such as the initial disability 
ratings assigned, the underlying claims have been more than 
substantiated, they have been proven.  Consequently, the 
initially intended purposes of § 5103(a) notice has been 
fulfilled, such that no further § 5103(a) notice is required.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, as mentioned, the Veteran was nonetheless provided the 
additional Dingess notice concerning the downstream disability 
rating and effective date elements of his claims.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his available 
service treatment records (STRs) and VA treatment records, and 
arranged for VA compensation examinations initially to assess the 
etiology, then severity, of his PTSD and left hand scar.  There 
is no credible suggestion these disabilities have worsened since 
his January 2008 VA examinations, so reexamination is not 
required.  Rather, there is sufficient evidence, already of 
record, to fairly decide these claims insofar as assessing the 
severity of these conditions.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements.  38 U.S.C.A. § 5103A.  

II.  Governing Laws and Regulations for Increased-Rating Claims

Since, as mentioned, the Veteran's claims arise from his 
disagreement with the initial ratings assigned following the 
grants of service connection for PTSD and a scar on his left hand 
in the February 2008 rating decision, some discussion of the 
Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  In Fenderson, the Court noted the 
distinction between a new claim for an increased evaluation of a 
service-connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in question 
has just been service connected.  In the former situation, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance.  See 
also, however, Hart v. Mansfield, 21 Vet App 505 (2007) (a more 
recent decision of the Court holding that, in determining the 
present/current level of disability for any increased-evaluation 
claim, the Board must consider whether the rating should be 
"staged").  Similarly, where, as here, the Veteran has expressed 
dissatisfaction with the assignment of the initial rating, VA 
also must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim 
- a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).



III.  PTSD

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Here, the Veteran's existing 30 percent rating for his 
psychiatric disorder is under Diagnostic Code 9411, for PTSD.  
38 C.F.R. § 4.130.  As provided by the VA Schedule for Rating 
Disabilities, a 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  
In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  



In evaluating the evidence, the Board also has considered various 
Global Assessment of Functioning (GAF) scores which clinicians 
have assigned.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; rather, the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 38 
C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  Id.  

The evidence of record for consideration includes the report of 
the Veteran's January 2008 VA compensation examination and his 
more recent VA outpatient treatment records dated from February 
through November 2008.



According to the report of the January 2008 VA compensation 
examination, the Veteran stated that he had never had any 
psychiatric hospitalizations and had just begun receiving 
treatment at the end of 2007.  He also said he had a hard time 
falling or staying asleep, controlling his anger, and that he 
suffers from occasional nightmares.  On objective mental status 
evaluation, the examiner described the Veteran as "alert and 
cooperative, affect was appropriate-somewhat tense. . . 
he displayed a frequent social smile."  Additionally, it was 
noted that he maintained good eye contact and that his thought 
processes were relevant and goal directed.  He also denied 
excessive depression.  Furthermore, the examiner noted that, 
prior to the Veteran's retirement, he was performing adequately.  
Finally, the examiner assigned the Veteran a GAF score of 62.

According to the DSM-IV, a GAF score of 62 indicates the Veteran 
has just some "mild" symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social and occupational 
functioning, but generally functioning pretty well and has some 
meaningful interpersonal relationships.

Conversely, the VA outpatient treatment records dated from 
February through November 2008 suggest the PTSD is appreciably 
worse.  According to these records, the Veteran is taking 
medication to help alleviate his symptoms, which include 
nightmares, intrusive recollections, hypervigilance, irritability 
and social isolation and avoidance.  He also attended group 
therapy to help with his anxiety.  He indicated he was doing 
better with his temper, but still not socializing very well.  And 
he does not go out after dark.  His more recent treatment records 
from November 2008 indicate he is sleeping better and receiving 
four to five hours of uninterrupted sleep.  He also denied any 
suicidal or homicidal ideations.  At no point during the course 
of this outpatient treatment was he assigned a GAF score.



The Veteran also submitted a letter in September 2008 from his 
treating psychiatrist at the VA medical center.  This letter 
described the Veteran's PTSD symptoms.  This commenting 
psychiatrist stated that it was his impression the Veteran 
suffers from severe intensity PTSD based on the impact his 
disorder has on his "ability to work and family life, ongoing 
nightmares, intrusive thoughts, anxiety attacks, intense feelings 
of shame and guilt, limited ability to manage rage, periodic 
flashbacks and cycling depression."  This psychiatrist did not 
assign a GAF score or indicate that a GAF score had been assigned 
recently.  

Considering this evidence in the aggregate, the Veteran has 
occupational and social impairment with reduced reliability and 
productivity.  So he is entitled to a higher 50 percent initial 
rating, though not an even greater 70 or 100 percent rating.  
He has deficiencies in just some, not most of the required areas.  
And although he maintained in a July 2008 statement that he is 
totally socially isolated, his November 2008 VA outpatient 
treatment records show his symptoms improved, as even he 
personally acknowledged to his treating psychiatrist.  Moreover, 
his social impairment is but one of several factors in the rating 
assigned for his disability.  38 C.F.R. § 4.126(b).

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a rating higher than 50 
percent, such as impaired judgment or thinking, suicidal 
ideation, obsessional rituals interfering with routine 
activities, illogical, obscure, irrelevant or inappropriate 
speech, spatial disorientation, or neglect of personal appearance 
or hygiene.  And to the extent he has anxiety or panic attacks, 
or disturbances of his motivation and mood, including on account 
of his depression, this is contemplated by his now higher 50 
percent rating.  See also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Since the Veteran's PTSD has never been more than 50-percent 
disabling at any time since August 1, 2007, the date of receipt 
of his claim for service connection, the Board cannot "stage" 
his rating under Fenderson, 12 Vet. App. at 125-26.  He is, 
however, based on the totality of the evidence, entitled to this 
higher rating back to his August 1, 2007, claim.

IV.  Skin Disorder of the Left Hand

Turning now to the Veteran's remaining claim for an initial 
compensable rating for the scar on his left hand, the Board notes 
that the schedular criteria by which skin disorders are rated 
were revised, effective October 23, 2008, so that it more clearly 
reflects VA policies concerning the evaluation of scars.  73 Fed. 
Reg. 54,708-54,712 (September 23, 2008).  Under the current 
regulations, DC 7805 is evaluated by reference to DCs 7800, 7801, 
7802, and 7804 (2009).  Similarly, under the former regulations, 
DC 7805 was also evaluated by reference to limitation of function 
of the affected part, i.e., his left hand.  38 C.F.R. § 4.118 
(2008).

Under the former regulations, a compensable disability rating is 
warranted for a scar that is deep or that causes limited motion 
in an area or areas exceeding 6 square inches (39 square 
centimeters) (DC 7801); for a superficial scar that does not 
cause limited motion but which covers an area of 144 square 
inches (929 sq. cm.) or greater (DC 7802); for an unstable, 
superficial scar (DC 7803); for a superficial scar that is 
painful on examination (DC 7804).  38 C.F.R. § 4.118 (2008).

Quite significantly, the October 2008 revisions do not appear to 
effect any substantive changes to Diagnostic Codes 7801-7805, 
such that would make them applicable to the Veteran's skin 
disorder.  Indeed, although DC 7803 was removed from the rating 
schedule by the October 2008 revisions, there is simply no 
medical evidence of record that his left hand scarring has ever 
been unstable.  See 38 C.F.R. § 4.118.  See also Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  And 
while DC 7800 was also affected by the changes, that Diagnostic 
Code is similarly inapplicable under the prior or current 
regulations, since it deals with disfigurement and scars of the 
head, face or neck.  Id.  Consequently, there is no need to 
assess which version of the regulations is more favorable to him.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).



The January 2008 VA examination report indicates the existence of 
left hand scares due to mortar powder exploding in the Veteran's 
hand during service.  As a result, he sustained a burn and 
laceration.  The examiner stated the scar was on the Veteran's 
small and ring fingers on his left hand.  The examiner described 
the scar as well healed, 2 cm, located on the ulnar side of the 
left hand.  The examiner also described the scar as non-tender 
and near skin colored and barely visible.  X-ray findings also 
indicated that the soft tissues were normal, joint spaces are 
well preserved and articulating surfaces are normal.   

So the objective findings do not indicate the scar is deep or 
adherent to underlying tissue.  Indeed, Note One (1) of DC 7801 
instructs that a deep scar is one associated with underlying soft 
tissue damage.  Here, there is no evidence of underlying soft 
tissue damage in the left hand in the area underneath the scar.  
But, even assuming, but not conceding, for the sake of argument, 
that the scar is deep, then the area of the scar is still much 
smaller than the 39 square centimeters required for a compensable 
rating under DC 7801.  Further, since the scar is only 2 cm, 
the Veteran also cannot meet the far greater surface area 
requirement of 929 square centimeters for a compensable rating 
under DC 7802.

Finally, the Board acknowledges the Veteran's statements that his 
scar is "a deep laceration involving underlying tissue.  It 
causes functional impairment and pain."  However, the objective 
medical evidence fails to confirm these lay assertions.  There 
are simply no objective findings that the scar was painful upon 
examination by the January 2008 VA examiner, precluding a 
compensable rating under DC 7804.  Furthermore, the Veteran 
alleges that he was not given a repetitive motion test.  However, 
the January 2008 VA examiner specifically lists the ranges of 
motion for each of the Veteran's digits on his left hand and 
determined all ranges were normal.  The Board finds that the VA 
examiners determinations that the scar was not tender and the all 
ranges of motion for the Veteran's digits on his left hand were 
normal undercuts the credibility of the Veteran's unsubstantiated 
lay allegations.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (indicating the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  Consequently, neither the 
former regulations nor recent revisions afford the Veteran a 
compensable rating during the period on appeal.

The Veteran is competent, as a layman, to report on that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  But without the appropriate medical training 
and expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, especially the 
severity of his service-connected scar in relation to the 
applicable rating criteria.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 
(2007)

Since the Veteran's residual scar has never been more than 0-
percent disabling at any time since the effective date of service 
connection, the Board cannot "stage" this rating.  Fenderson, 12 
Vet. App at 125-26.  And as the preponderance of the evidence is 
against his claim for an initial compensable rating for this 
scar, the "benefit-of-the-doubt" rule is inapplicable, and the 
Board must deny this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
PTSD or scar has markedly interfered with his ability to work, 
meaning above and beyond that contemplated by the now higher 50 
percent and noncompensable ratings, respectively.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability specified 
in the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for these 
disabilities by the regular rating schedule.  His evaluation and 
treatment has been primarily-if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 50 percent initial rating is granted for the PTSD, 
subject to the statutes and regulations governing the payment of 
VA compensation.

The claim for an initial compensable rating for the scar on the 
left hand, however, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


